Citation Nr: 1524569	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an effective date earlier than October 28, 2011 for the award of service connection for bilateral hearing loss.

3.  Entitlement to an effective earlier than October 28, 2011 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for entitlement to service connection for a heart disability, and granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus, assigning each a 10 percent evaluation effective October 28, 2011.  The Veteran contested the denial of service connection for a heart disability and the effective date assigned for the service connection claims granted. 

A hearing was held on December 9, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To obtain outstanding VA treatment records and provide the Veteran with a VA examination.

Entitlement to an Earlier Effective Date for Awards of Service Connection for Bilateral Hearing Loss and Tinnitus

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written, see Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

The Veteran asserts that he began asking his VA physician to order audiological testing to determine the severity of his hearing loss so that he could apply for service connection as early as December 2008.  At the December 2014 Board hearing, the Veteran's representative stated that the Veteran was trying to obtain a hearing test before he made a claim, and the Veteran testified that he was trying to get a hearing test first to see if he had significant hearing loss before submitting a claim.  Both statements would indicate that the Veteran had not intended to seek VA benefits through his request to the VA physician.  However, on his VA Form 9, submitted in November 2013, the Veteran wrote that he had tried to get his VA physician to order a hearing test, but that when his physician had refused he "did the paperwork [himself]" and was awarded a 20 percent evaluation for his service connected audiological disabilities.  To the extent that this statement seems to indicate the Veteran may have intended for his VA hearing test to initiate a claim for service connection, which deviates from the testimony at the Board hearing, a review of the relevant VA treatment records is needed to aid the Board in determining whether statements made to a VA physician and recorded in said records could qualify as an informal claim for VA benefits per 38 C.F.R. 3.155(a).  Although the electronic claims file contains sporadic VA treatment records from September 2003 to January 2012, given the Veteran's assertions, and a notation in Virtual VA that the VA records produced are records concerning treatment of a heart condition, it appears likely that relevant VA treatment records remain outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   On remand, the Veteran's complete VA treatment records should be obtained and associated with the claims file.

Entitlement to Service Connection for a Heart Disability

The Veteran has not yet been provided with VA examination with regard to his claim for service connection for a heart disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

A January 2012 Lufkin Outpatient Clinic treatment record includes an assessment of supraventricular tachycardia.  A May 2013 private physician letter also described the Veteran's 2004 heart hospitalization and indicated that continued treatment has prevented further attacks.  The Veteran's service treatment records include a notation of chest pain in September 1970, albeit on the right side.  The Veteran's service personnel records also document service in the Republic of Vietnam, and therefore, exposure to an herbicide agent/Agent Orange is presumed per 38 U.S.C.A. § 1116(f).  In an August 2012 statement, the Veteran asserted that following his hospitalization in 2004, he was seen by an electro-cardiologist who prescribed him beta blockers and told him that his exposure to Agent Orange could have had something to do with his heart condition.  The Board notes that the Veteran, as a layperson, is competent to report what he has been told by medical professionals.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis).  In considering the aforementioned, the Board finds that the low threshold for requiring that VA provide medical examination has been met.  On remand, the Veteran should be scheduled for a VA examination to determine that nature and etiology of any current heart disability.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's VA treatment records from October 2004 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with a suitably-qualified medical professional to determine the nature and etiology of any current heart disability.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must address the following:

a.  Provide a diagnosis for any heart disability present at any point during the appeal period (November 2010 to present).

b.  For any heart disability diagnosed, provide an opinion as to whether the disability at least as likely as not (50 percent or greater probability) arose during or was caused by any incident of service, to include his conceded exposure to Agent Orange.

The examiner's attention is also directed toward a September 1970 service treatment record noting right-sided chest pain.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure that it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the above, conduct any additional development deemed necessary then readjudicate the claims for service connection for a heart disability and an effective date earlier than October 28, 2011 for awards of service connection for bilateral hearing loss and tinnitus in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




